Name: Commission Regulation (EC) No 1344/2003 of 28 July 2003 on the issue of import licences for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1344Commission Regulation (EC) No 1344/2003 of 28 July 2003 on the issue of import licences for frozen thin skirt of bovine animals Official Journal L 189 , 29/07/2003 P. 0031 - 0031Commission Regulation (EC) No 1344/2003of 28 July 2003on the issue of import licences for frozen thin skirt of bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 996/97 of 3 June 1997 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1), as last amended by Regulation (EC) No 649/2003(2), and in particular Article 8(3) thereof,Whereas:(1) Article 1(3)(b) of Regulation (EC) No 996/97 fixes the amount of frozen thin skirt which may be imported on special terms in 2003/2004 at 800 tonnes.(2) Article 8(3) of Regulation (EC) No 996/97 lays down that the quantities applied for may be reduced. The applications lodged relate to total quantities which exceed the quantities available. Under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1All applications for import licences made pursuant to Article 8 of Regulation (EC) No 996/97 are hereby met to the extent of 0,4697 % of the quantity requested.Article 2This Regulation shall enter into force on 29 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 144, 4.6.1997, p. 6.(2) OJ L 95, 11.4.2003, p. 13.